832 So. 2d 975 (2002)
Wendy GILLEY
v.
PARKVIEW BAPTIST SCHOOL.
No. 2002-C-0623.
Supreme Court of Louisiana.
October 25, 2002.
Jack P. Harris, Baton Rouge, for Applicant.
Kirk L. Landry, Baton Rouge, for Respondent.
PER CURIAM.
Wendy Gilley filed a disputed claim for workers' compensation benefits against Parkview Baptist School. Following a trial, the workers' compensation hearing officer rendered judgment awarding claimant supplemental earnings benefits. On appeal, the court of appeal reversed, finding claimant presented no evidence proving she is unable to earn wages equal to 90 percent or more of her pre-injury wages. Gilley v. Parkview Baptist Sch., 00-1937 (La.App. 1st Cir. 11/9/01), 804 So. 2d 103. Upon claimant's application, we granted certiorari to consider this ruling. Gilley v. Parkview Baptist Sch., 02-0623 (La.5/24/02), 816 So. 2d 293.
After hearing oral arguments and reviewing the record, we conclude there is no error in the judgment of the court of appeal. Accordingly, we affirm that judgment.